Citation Nr: 1213256	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  06-29 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970. He was awarded the Vietnam Gallantry Cross with Palm Unit Citation Badge, the Army Commendation Medal for heroism, and the Bronze Star Medal. 

In March 2004, the Board of Veterans' Appeals (Board) assigned an evaluation of 70 percent for service-connected PTSD and remanded the newly raised issue of a entitlement to a TDIU rating to the RO for development and adjudication.  

The Veteran's TDIU claim was denied by the RO in a February 2005 rating decision.  He perfected an appeal of this determination. 

The Board remanded the case to the RO for additional development of the record in July 2008 and January 2010. 

In March 2006, the Veteran applied to reopen the claim of service connection for a skin condition, to include as due to Agent Orange exposure on the basis of submitting new and material evidence.  This claim is referred to the RO for appropriate development. 


FINDING OF FACT

The service-connected disabilities are shown as likely as not to preclude the Veteran from securing and following substantially gainful employment consistent with educational and occupational experiences.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that TDIU is being granted.  

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the benefit sought on appeal.


II.  Law and Regulations 

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1) (2011).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain. Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2011) (age may not be a factor in evaluating service- connected disability or unemployability) & Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).


III.  Analysis 

The Veteran has been granted service connection for posttraumatic stress disorder (PTSD) rated at a 70 percent, and for type II diabetes mellitus, defective hearing, and bilateral callosities of the transverse metatarsal arch.  Hence, the Veteran has satisfied the schedular criteria for TDIU rating. 

The evidence of record indicates that the Veteran "ha[d] 15 years of formal education, including 3 years post high school." See a February 2001 VA treatment record.  A November 1995 VA examination report indicated that the Veteran remained six credits short of finishing his bachelors degree. 

A detailed account of the Veteran's post-service employment history is contained in a July 1999 VA treatment record.  This record documents that, after separating from service, the Veteran worked in a factory for nine months while taking courses.  "He eventually gave up this job as it was interfering with his classes.  A few months later, in 1972, his father had a heart attack," and the Veteran moved to Pittsburgh.  He was subsequently employed parking cars, "as a security guard at a senior residence high-rise until [the] program was discontinued," and as a janitor until October 1975.

In 1975, the Veteran "and several other men were robbing a store" when "one of the men in the group shot an employee."  The Veteran was charged with second degree murder and was incarcerated until 1991.  See, e.g., the July 1999 VA treatment record. 

After his release, from 1991 to 1996, the Veteran worked "odd jobs" including subcontracting himself out as a custodian and delivering appliances part-time.  Id. 

In 1996, the Veteran was arrested for "having a vehicle with forged and counterfeit license plates."  He was incarcerated until May 1999.  While in jail, the Veteran worked for "three to five hours a day doing pest control."  Following his release, the Veteran lived in an apartment above his parent's house.  He reported acting as their full-time caregiver and being able to get by on his disability benefits "because he [did] not need to pay rent."  Id. 

Following his May 1999 release, the record indicates that the Veteran remained unemployed until at least June 2004 when he reported "doing a little remodeling with his brother-in-law."  See a July 19, 2004 VA treatment record.  In May 2005, the Veteran was again incarcerated until May 2006.  He has been unemployed since his release. 

In support of his claim, the Veteran submitted an April 2000 statement from L.B.H., Ph.D., who reported that he treated the Veteran earlier that year for "intensification of chronic emotional problems."  At the time of this evaluation, the Veteran was experiencing "pronounced depression and was manifesting anxiety, and fears."  It was noted that the Veteran had long-term marginal adjustment since his return from service.  A Global Assessment Functioning (GAF) score of 35 was issued and L.B.H. stated that the Veteran "[was] unable to participate in any gainful employment."  

The Veteran was afforded a VA examination in April 2001 to determine the extent of his service-connected PTSD.  After conducting a clinical examination and reviewing the Veteran's claims folder, the VA examiner documented that the Veteran "report[ed] significant intrusive recollections and dreams of his military experience, symptoms of emotional blunting, and symptoms of increased arousal."  It was noted that these symptoms would "interfere significantly with his ability to obtain or maintain employment."  

A subsequent June 2001 VA examination revealed that the service-connected PTSD symptoms had increased in severity.  The examiner noted that the Veteran had reported "serious symptoms of [PTSD] including intrusive recollections, hyper-arousal symptoms and avoidance of stimuli associated with trauma."  His psychological testing scores were also consistent with a diagnosis of moderate PTSD.  After reviewing the claims folder, the examiner opined that the Veteran was capable of managing his own funds, but was capable of only limited employment due to the symptoms of his service-connected PTSD.  

In an April 2002 letter, L.B.H. indicated that he had continued to treat the Veteran on a regular basis since his initial March 2000 session.  It was reported that the Veteran had been experiencing "flash-backs and recurrent intrusive recollections of traumatic events from his Vietnam combat.  Additionally, he experience[d] hyper-vigilance, marked sleep problems, concentration and attention difficulties, agitation, anxiety and depression."  Based on these symptoms, L.B.H. opined that the Veteran "remain[ed] extremely vulnerable to stress and could not participate in any substantial gainful employment."  

Similarly, in May 2003 and November 2003 statements, L.B.H. reported that the Veteran "remain[ed] extremely vulnerable to stress with severe physical and emotional impairments that would place pronounced limitations on his functional status and prevent him from effectively and productively participating in any substantial gainful employment."  

The Veteran has also submitted a May 2003 letter from B.F.,M.D., in support of his claim.  In this statement, Dr. B.F. indicated that the Veteran experienced "nightmares, trouble with mood swings, social isolation, poor concentration and poor memory."  It was noted that "in spite aggressive treatment," the Veteran "remain[ed] too symptomatic on the basis of PTSD to participate in gainful employment." 

Following a review of the Veteran's claims folder and a clinical psychiatric examination, a June 2003 VA examiner stated that, while the Veteran's PTSD symptoms had remained the same or improved since his last examination, "his employment options due solely to his PTSD symptoms would be rather limited." 

The Veteran was afforded an additional VA examination in December 2004 in order to evaluate his service-connected PTSD and address whether he was unemployable due to this disability.  After reviewing the Veteran's claims folder and conducting a clinical examination, the examiner stated that the Veteran's "ability to perform regular full-time employment would be quite limited; but he [was] not presently judged to be completely unemployable due to his PTSD."

A February 2009 VA examination revealed that the Veteran's "current symptoms [were] moderately impairing his ability to interact with others socially" but the examiner opined that his symptoms would not prevent him from working in gainful employment and the Veteran "appear[ed] to be fully employable from a psychiatric perspective at this time."  

In recently submitted VA treatment records, the Veteran was noted to have received an irregular discharge from a substance abuse treatment program in August 2011 after he was found to have tested positive for cocaine on two occasions.  He previously had been hospitalized beginning in early July after he had been drinking and using crack and cocaine almost daily for two months. 

In connection with a September 2011 VA 'opinion only' review of the Veteran's file, it was noted that the service-connected type II diabetes remained well controlled and did not render him unemployable for physical or sedentary employment. 

In connection with a separate September 2011 VA 'opinion only' review of the Veteran's file, it was noted that previous VA examinations have been in agreement that the Veteran's PTSD symptomatology would not preclude him from gainful employment, "nor would these symptoms require special accommodations in schedule or duties to maintain employment."  

The examiner further stated that there was "no evidence to support or suggest an interaction effect between the [V]eteran's PTSD symptoms and diabetes in terms of employability.  That is, the combined effects of the [V]eteran's diabetes and PTSD also would not preclude him from working in gainful employment.  The [V]eteran appear[ed] to be fully employable from a psychiatric perspective at the present time, and there [was] no evidence from previous evaluations to suggest that he [was] not employable from a medical perspective.  There [was] also no demonstrated interaction between his medical and psychological symptoms that would together render him unemployable as well."

In summary, in favor of the claim, the record contains statements from L.B.H., Ph.D. who indicated that the service-connected PTSD prevented the Veteran from engaging in substantial employment.  The Veteran has also submitted a statement from Dr. B.F. who indicated that the PTSD symptomatology prevented him from obtaining gainful employment.  Other VA examiners have also suggested that the Veteran is experiencing significant industrial inadaptability due to the service-connected PTSD.  

By contrast, in connection with the recent 'opinion only' review of the Veteran's file, the Veteran was determined to be fully employable from a psychiatric standpoint.   To the extent that this VA opinion was not based on less than a full examination of the Veteran, the Board finds it to be of limited probative value for the purpose of evaluating the current severity of the service-connected PTSD.  

Moreover, the stated conclusion that the Veteran was fully employable, along with the similar opinion rendered in connection with the VA examination in February 2009, is found to be inconsistent with the other evidence in the record.  

While the recent 'opinion only' review and the February 2009 examination report tend to suggest there has been improvement in the service-connected PTSD, this is not shown to be material or sustained under the ordinary condition of life.     

As such, on this record, the Board finds the evidence to be relative equipoise in showing that the Veteran as likely as not is precluded from securing and following substantially gainful employment consistent with his education and work background by reason of his service-connected disabilities including the PTSD rated as 70 percent disabling.   

Accordingly, in resolving all reasonable doubt in the Veteran's favor, the assignment of a TDIU rating is warranted.  


ORDER

Entitlement to a TDIU rating is granted, subject to the regulations governing the award of VA monetary benefits.


		
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


